Citation Nr: 1233663	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  11-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to effective date prior to March 1, 2011, for the grant of service connection for erectile dysfunction and the award of special monthly compensation due to loss of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 2002).

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.

3.  Entitlement to a higher initial evaluation for coronary artery disease, currently evaluated as 10 percent disabling prior to May 26, 2010, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010, January 2011, and July 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2010, statements of the case were issued in July and October 2011, and substantive appeals were received in August 2011 and January 2012.  The January 2012 statement from the Veteran's representative met the requirements of a substantive appeal regarding the effective date issue for erectile dysfunction and the award of special monthly compensation due to loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  

In December 2010, the Veteran's coronary artery disease was rated as 10 percent disabling from May 30, 2002, the date of a VA treatment record that first indicated coronary artery disease in the Veteran's claims folder, and as 30 percent disabling from May 26, 2010, the date VA received the Veteran's claim. 

Pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider alternative psychiatric disorders within the scope of an initial claim of service connection for a specific psychiatric disorder; the Board finds that the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  See Clemons, 23 Vet. App. 1 (2009).  As such, and in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected on the cover page. 

The Board notes that the Veteran was represented by Allen Gumpenberger but appointed Disabled American Veterans as his representative in June 2012. 

The issue of entitlement to service connection for ulcer disease was raised in a March 2011 letter from a VA physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for psychiatric disability.  He claimed service connection for psychiatric problems in May 2010, indicating that he felt that they were related to combat.  His service personnel records show that he was awarded the Combat Action Ribbon, and so the claimed service combat, which the Board will accept as a stressor, should be conceded under 38 U.S.C.A. § 1154(b) (West 2002).  Service treatment records are silent for reference to psychiatric problems.  There was a VA psychiatric examination in July 2010.  The examiner diagnosed bipolar disorder and indicated that the Veteran was subthreshold for a diagnosis of PTSD.  On VA evaluation later in July 2010, PTSD was diagnosed.  

Under 38 C.F.R. § 3.159 and McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The third prong may be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with service.  38 C.F.R. § 3.159.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.  

Based on the evidence and the law, the Board concludes that a VA examination with a nexus opinion is necessary regarding the claim for service connection for psychiatric disability, as argued by the Veteran's representative in July 2012.

Next, the Veteran's coronary artery disease is currently rated as 10 percent disabling prior to May 26, 2010, and as 30 percent from that date.  The criteria for a 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011) require more than one episode of congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The VA examination which was conducted in August 2010 estimated the Veteran's METs level to be between 7 and 9, but did not indicate whether the Veteran had had more than one episode of congestive heart failure in the past year; whether the Veteran currently had left ventricular dysfunction; or what the Veteran's ejection fraction was.  Instead, it indicated merely that the Veteran's left ventricular wall motion and ejection fraction had been normal at the time of a January 2007 stress test.  Disabilities and their ratings can change over time.  38 C.F.R. § 4.1; Fenderson v. West, 12 Vet. App. 119 (1999).  It is unclear based on the August 2010 VA examination how disabling the Veteran's coronary artery disease currently is.  Accordingly, the Board finds that another VA examination is necessary and should be conducted, as indicated below.  

Inasmuch as VA has constructive possession of its own records, any additional VA medical records of treatment of the Veteran should be obtained, including any retired Connecticut VA Medical Center medical records from 1994 to 2000, referred to by the Veteran in correspondence received in July 2012 concerning cardiology treatment, and any VA medical records dating since March 2011, the date of the most recent VA treatment record contained in the Veteran's claims folder.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Since it is possible that VA medical records will be obtained as a result of this remand that may have a bearing on the matter of entitlement to an effective date prior to March 1, 2011, for the grant of service connection for erectile dysfunction and the award of special monthly compensation due to loss of use of a creative organ under 38 U.S.C.A. § 1114(d), this issue should again be considered by the RO after appropriate records development has taken place.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional VA medical records of treatment the Veteran has received for the disabilities at issue, including any retired records from the Connecticut VA Medical Center dating from 1994 to 2000, and any VA treatment since March 2011.  

2.  After the above is completed, the Veteran should be scheduled for a VA psychiatric examination.  It is imperative that the claims folder be made available to the examiner for review in connection with the examination.  All psychiatric diagnoses warranted under DSM-IV should be clearly reported. 

After reviewing the claims folder and examining the Veteran, the examiner should indicate whether it is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder is causally related to service, to include the accepted report of combat in service.

The examiner should furnish reasons for the opinions. 

3.  Schedule the Veteran for a VA examination for his service-connected coronary artery disease.  It is imperative that the claims folder be made available to the examiner for review in connection with the examination.  Examination findings should be clearly set forth to allow for application of VA rating criteria under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Specifically, the examiner should indicate how much (i.e., one or no episodes; more than one episode; or chronic) congestive heart failure the Veteran has had in the past year; how much of a workload in METS would result in dyspnea, fatigue, angina, dizziness, or syncope; whether the Veteran has left ventricular dysfunction; and what the Veteran's ejection fraction is currently.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record since the July 2011 statements of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


